Citation Nr: 1428400	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-49 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus and service-connected peripheral neuropathy of the bilateral lower extremities.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and service-connected posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.
8.  Entitlement to service connection for an abdominal aneurysm.

9.  Entitlement to service connection for peripheral vascular disease.

10.  Entitlement to an evaluation higher than 10 percent for peripheral neuropathy of the right lower extremity.

11.  Entitlement to an evaluation higher than 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to June 1971.  He appears to have then served in the United States Army Reserve and the Alabama Army National Guard until 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In April 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The transcript of this hearing has been reviewed and is associated with the claims file.

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in that file reveals that certain documents, including the Veteran's hearing transcript and VA medical records, are relevant to the issues on appeal.  The RO considered the Veteran's VA treatment records before issuing statements of the case in October 2013 and November 2013.  The Board notes that the paperless, electronic VBMS claims file associated with the Veteran's claims does not contain any documents relevant to the Veteran's claims.

The issues of entitlement to service connection for a lumbar spine disorder, bilateral knee disorder, hypertension, bilateral hearing loss, tinnitus, an abdominal aneurysm, and peripheral vascular disease and entitlement to a higher evaluation for peripheral neuropathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of ischemic heart disease.

2.  The Veteran does not have a current diagnosis of peripheral neuropathy of the left upper extremity.


CONCLUSIONS OF LAW

1.  Ischemic heart disease was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. § 1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.307, 3.309 (2013).

2.  Peripheral neuropathy of the left upper extremity was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The RO sent a letter to the Veteran in March 2012, prior to the initial adjudication in May 2012, that advised the Veteran of what the evidence must show to substantiate a claim for service connection.  The letter also informed him of the division of responsibilities in obtaining the evidence and explained how disability ratings and effective dates are determined.  For these reasons, the Board concludes that the duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has been satisfied in this case.  All identified and available post-service medical records pertinent to the years after service and relevant to these claims, are in the claims file.  The Board does note that it is remanding other claims, in part, to ensure that the Veteran's complete service records and his workmen's compensation documents are obtained.  However, such records would have no bearing on the claims decided herein because the Veteran has not been diagnosed with ischemic heart disease or peripheral neuropathy of the left upper extremity.  Thus, there is no prejudice in deciding these issues without first obtaining these service records, as they would have no bearing on the issue of whether he has had a current disability during the appeal period.  The record is also clear that the Veteran received workmen's compensation related to his back and knee disabilities.  Therefore, those records would not be relevant to the claims decided herein.

The Veteran was also afforded VA examinations in July 2008 and May 2012 in connection with his claim for peripheral neuropathy of the left upper extremity.  The Board finds that the VA examinations were adequate, as they were predicated on a review of the Veteran's own reported medical history and subjective complaints, the claims file, and on a physical examination.  Thus, there is adequate medical evidence of record to make a determination in this case.  

The Veteran was not provided a VA examination in conjunction with his claim for ischemic heart disease.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, VA must consider four factors: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as will be described in greater detail below, VA has no duty to provide a medical examination because there is no evidence establishing that the Veteran is diagnosed with ischemic heart disease.  In fact, the evidence of record affirmatively states that the Veteran does not have ischemic heart disease, as a physician has already completed a VA disability benefits questionnaire.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims decided herein.  Accordingly, the Board will proceed with appellate review. 


Law and Analysis

The Veteran claims that he has ischemic heart disease as result of his military service, including his exposure to herbicides in the Republic of Vietnam.  He also claims that his service-connected diabetes mellitus and peripheral neuropathy of the lower extremities caused his peripheral neuropathy of the left upper extremity.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for ischemic heart disease or peripheral neuropathy of the left upper extremity.  In particular, the evidence of record shows the Veteran does not have a current diagnosis for either disorder.  

The Veteran filed his claim for service connection for these disorders in October 2011.  There are no treatment records dated since that time, or in close proximity thereto that document any diagnosis for ischemic heart disease or peripheral neuropathy of the left upper extremity.  Nor has the Veteran identified or otherwise authorized VA to obtain any additional records related to these disabilities.  

Notably, an October 2011 ischemic heart disease disability benefits questionnaire noted that the Veteran was diagnosed with peripheral vascular disease, hypertension, and hyperlipidemia in March 2011.  It also noted that the Veteran had postoperative paroxysmal atrial fibrillation requiring DC cardioversion.  However, the doctor also checked the box indicating that the Veteran did not have ischemic heart disease.  

Regarding peripheral neuropathy of the left upper extremity, a July 2008 VA examiner stated there were no symptoms of peripheral neuropathy related to diabetes.  He also found that the Veteran's left upper extremity had normal temperature, color, and radial pulse with no trophic changes or ulcers.  There was also no motor loss or sensory loss, cranial nerve functions were normal, and Babinski signs were negative.  Triceps reflex was normal, while brachioradialis and biceps reflex were decreased.    

The Veteran returned for a second VA examination in May 2012.  Although he had peripheral neuropathy of the bilateral lower extremities, the examiner found that the Veteran did not have diabetic peripheral neuropathy of the left upper extremity.   During the examination, the Veteran displayed no pain, mild paresthesias and/or dysesthesias, and mild numbness of the left upper extremity.  The Veteran's deep tendon reflexes, light touch, position sense, and cold sensation were all normal.

While laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), in this case, the Board finds that the opinions of the VA examiners and the doctor who completed the ischemic heart disease disability benefits questionnaire are more probative evidence as to whether the Veteran has a diagnosis of ischemic heart disease or peripheral neuropathy of the left upper extremity than the Veteran's lay assertions.  They are medical professionals with knowledge, training, and expertise, and their conclusions are based on consideration of the Veteran's medical history as well as the objective findings of record.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the appellant currently has the disability for which benefits are being claimed.  Because the evidence shows that the appellant has not had ischemic heart disease or peripheral neuropathy of the left upper extremity during the pendency of the appeal, the Board finds that he is not entitled to service connection for either disorder. 


ORDER

Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus and service-connected peripheral neuropathy of the bilateral lower extremities, is denied.



REMAND

A remand is required to clarify the Veteran's service in the Alabama Army National Guard and the United States Army Reserve, as well as to obtain the Veteran's complete active duty service treatment records.  Although the AOJ obtained the Veteran's National Guard and Reserve treatment records from the Retired Activities Branch of the Alabama National Guard, it is unclear how long the Veteran served in the Reserve, whether he had any periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), whether he served on federal active duty service while in the National Guard, or whether there are any outstanding service treatment records related to his active duty service.  

Additionally, the record indicates that the Veteran has received workmen's compensation for his back and knee disorders, and the AOJ should attempt to obtain any records associated with his claims.  Moreover, a December 2011 VA treatment record indicates the Veteran received treatment from a gastroenterologist named Dr. H. (initials used to protect privacy), but the claims file does not contain any records from that doctor.  Thus, on remand, the AOJ should also attempt to obtain any outstanding, relevant private treatment records.

The Board further notes that the Veteran was afforded a VA examination in May 2012 in connection with his current claims for an increased evaluation for his peripheral neuropathy of the lower extremities; however, he later stated that his disabilities have worsened since that examination.  Therefore, the Board finds that a more recent VA examination is necessary to ascertain the current severity and manifestations of his peripheral neuropathy of the lower extremities.

The Board further notes that the Veteran has not been afforded a VA examination in connection with his claims for service connection for a lumbar spine disorder, his bilateral knee disorder, and peripheral vascular disease.

Finally, the Board finds that the opinions obtained regarding the Veteran's hearing loss and tinnitus are inadequate, and the opinion regarding the Veteran's abdominal aneurysm and peripheral vascular disease did not consider whether the disorder was directly related to his period of service.  The Veteran's VA examination for hypertension also did not include an etiological opinion.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should contact the National Personnel Records Center, the Records Management Center, the Alabama State Adjutant General's Office, the Veteran's Reserve and/or National Guard Unit, or any other appropriate entity to attempt to obtain all outstanding service treatment records and service personnel records related to the Veteran's service on active duty, the United States Army Reserve, and the Alabama Army National Guard.  Efforts should be made to confirm whether the Veteran had federal active duty service in the National Guard and any periods of ACDUTRA or INACDUTRA.  

All information obtained should be made part of the file, and all attempts to secure this evidence should be documented in the claims file.  If, after making reasonable efforts to obtain named records, they are not able to be secured, the AOJ should provide the required notice and opportunity to respond.

2.  The AOJ should request that the Veteran provide information pertaining to workmen's compensation benefits.  In particular, he should be asked identify when he applied for such benefits and whether he was awarded such benefits due to an on-the-job injury or injuries.  

To the extent possible, the AOJ should attempt to obtain any relevant records regarding the Veteran's claim(s) for workmen's compensation benefits, including applications and decisions.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate any outstanding records with the claims file.  A specific request should be made for medical records from his private gastroenterologist, Dr. H.

The AOJ should also obtain any relevant, outstanding VA medical records.  

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected peripheral neuropathy of the bilateral lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities. 

The examiner should report all signs and symptoms necessary for rating the Veteran's peripheral neuropathy of the bilateral lower extremities under the rating criteria.  In particular, the examiner should address the level of paralysis attributable to the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
  
5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any lumbar spine disorder and bilateral knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that his back and knee disorders were caused by three helicopter crashes during service.  It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that any current lumbar spine disorder and bilateral knee disorder are causally or etiologically related to his active duty service or any periods of ACDUTRA or INACDUTRA, or federal active duty service in the Alabama Army National Guard.  In rendering this opinion, he or she should address the Veteran's contentions identified above and any relevant service records. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, should be made available to the examiner for review.

6.  The AOJ should obtain addendum opinions to determine the etiology of the Veteran's bilateral hearing loss, tinnitus, abdominal aneurysm, and peripheral vascular disease.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  An examination should only be scheduled if the examiner deems one necessary

The Veteran has contended that he was exposed to acoustic trauma as a pilot and that his abdominal aneurysm was caused by a helicopter crash.  It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that any current hearing loss, tinnitus, residuals of an abdominal aneurysm, and peripheral vascular disease are causally or etiologically related to his active duty service or any periods of ACDUTRA or INACDUTRA, or federal active duty service in the Army National Guard.  In rendering this opinion, he or she should address the Veteran's contentions identified above and any relevant service treatment records. 

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, should be made available to the examiner for review.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

8.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


